DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a derailleur position setting method and apparatus adapted to a bicycle having the steps of setting a derailleur to a gear position according to the adjustment instruction by the driver; sending an encoded value corresponding to the gear position to a mobile device by the controller; and sending a position table to the controller according to the encoded value by the mobile device; wherein the position table comprises a plurality of position parameters, and each of the plurality of position parameters indicates a designated gear position to which the derailleur is allowable to be set and the remaining steps of claims 1, 11, 12 and 14-16.  Specifically, the mobile device sending to the controller the position tables or a specific position table based on the encoded value is novel and unobvious, and it would not have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the prior art to come up with this inventive concept except by the use of impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2019/0351971 to Dueweling teaches a trim adjustment for a derailleur, but lacks a teaching of a mobile device sending position tables to a controller based on an encoded value.
U.S. Publication No. 2018/0304966 to Chien teaches an adjustment and position tables, but lacks a teaching of a mobile device sending position tables to a controller.
U.S. Publication No. 2016/0288877 to Goates et al. teaches an electronic derailleur.
European Patent No. EP1584551 to Fujii et al. teaches an adjustment mechanism for a derailleur.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655